Citation Nr: 0002986	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic sinusitis with associated central nervous system 
infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1976.  

In a rating decision of January 1992, the Regional Office 
(RO) denied entitlement to service connection for chronic 
sinusitis.  The veteran voiced no disagreement with that 
decision, which has now become final.  Since the time of the 
January 1992 rating decision denying entitlement to service 
connection for chronic sinusitis, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found that such evidence was neither new nor material, and 
the current appeal ensued.  


FINDINGS OF FACT

1.  In an unappealed rating decision of January 1992, the RO 
denied entitlement to service connection for chronic 
sinusitis.  

2.  Evidence submitted since the final unappealed January 
1992 rating decision bears directly or substantially upon the 
issue at hand, is not essentially duplicative or cumulative, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  In correspondence of May 1997, the veteran's private 
physician wrote that the veteran had been his patient since 
the mid 1970's, and that his (the veteran's) main complaint 
was of sinus problems which had been "chronic and apparently 
started in the military."  

4.  The veteran's claim of entitlement to service connection 
for chronic sinusitis is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the final unappealed January 1992 
rating decision denying entitlement to service connection for 
chronic sinusitis is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1998).  

2.  The veteran's claim for service connection for chronic 
sinusitis with associated central nervous system infection is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  However, once entitlement to service connection 
for a given disorder has been denied by a decision of the RO, 
that determination, absent disagreement by the veteran within 
a period of one year, is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.104(a) (1998).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  

When an appellant seeks to reopen a previously denied claim, 
a three step analysis must be performed.  Winters v. West, 12 
Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  First, it must be determined whether 
new and material evidence has been presented pursuant to the 
provisions of 38 C.F.R. § 3.156(a) (1998).  Second, if new 
and material evidence has been presented, the case must be 
reopened, and, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence, and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Third, if the claim is well grounded, 
the Secretary may evaluate its merits after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998) has been fulfilled.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers, and is neither 
cumulative nor redundant.  Evidence is "material" if it 
bears directly and substantially upon the specific matter 
under consideration and, by itself, or in connection with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156 (1998).  In addition, new evidence may be 
found to be material if it provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals (Board) to alter its 
rating decision."  Elkins v. West, 12 Vet. App. 209 (1999).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the January 1992 rating 
decision denying entitlement to service connection for 
chronic sinusitis, there were on file various Department of 
Veterans Affairs (VA) and private medical records, as well as 
a statement from the veteran's private physician.  Pertinent 
service medical records showed only an episode of sinusitis 
in 1974, which, following treatment, resulted in neither 
complications nor sequelae.  The aforementioned statement of 
the veteran's private physician, dated in November 1991, was 
to the effect that the veteran suffered from sinusitis, 
allergies, and headaches, "which apparently began in the 
military approximately around 1977."  However, as previously 
noted, the veteran was discharged from service in December of 
1976.  Based on the aforementioned, the RO concluded that the 
veteran's sinusitis was neither incurred in nor aggravated by 
his period of active military service.  

Since the time of the January 1992 rating decision denying 
entitlement to service connection for chronic sinusitis, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  Included in such evidence is a May 1997 
statement from the veteran's private physician, the same 
private physician who submitted correspondence in November 
1991.  In his May 1997 statement, that physician commented 
that the veteran had been his patient "since the mid 
1970's," and that his "main complaint (was) of sinus 
problems (which had) been chronic and apparently started in 
the military."  According to the veteran's physician, the 
veteran suffered the "onset of severe sinus infections in 
April 1974, which progressed to either meningitis or 
encephalitis, resulting in coma."  

As is readily apparent, the May 1997 statement of the 
veteran's private physician did not exist in January 1992, 
and therefore is clearly "new."  Moreover, that statement, 
at a minimum, provides "a more complete picture" of the 
circumstances surrounding the origin of the veteran's claimed 
sinusitis, and is therefore "material."  See Elkins v. 
West, 12 Vet. App. 209 (1999).  Accordingly, the veteran's 
claim for service connection for chronic sinusitis is 
reopened.  

Having determined that new and material evidence has been 
submitted, the Board must next determine whether the 
veteran's reopened claim is well grounded.  In that regard, a 
well grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  A mere allegation that a disability is 
service connected is not sufficient; the veteran must submit 
evidence in support of his claim which would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In the present case, as recently as August 1996, there were 
present two (2) masses in the veteran's right maxillary 
sinus, felt most likely to represent either mucus retention 
cysts or polyps.  Moreover, according to the veteran's 
private physician, the veteran has been his patient since the 
mid 1970's for "sinus problems" which had been "chronic 
and apparently started in the military."  Such statement, 
apparently rendered without benefit of the veteran's claims 
folder, is nonetheless suggestive of some relationship 
between the veteran's current sinus pathology and his active 
military service.  Under such circumstances, the veteran's 
claim for service connection for chronic sinusitis with 
associated central nervous system infection is well grounded.  


ORDER

The veteran has submitted a well grounded claim for service 
connection for chronic sinusitis with associated central 
nervous system infection.  


REMAND

As noted above, the Board has concluded that new and material 
evidence has been submitted sufficient to reopen the 
veteran's previously denied claim, and that the veteran's 
current claim for service connection for chronic sinusitis 
with associated central nervous system infection is well 
grounded.  Nonetheless, there exists some question as to the 
exact nature and etiology of the veteran's current sinus 
pathology.  This is particularly the case given the lack of 
treatment records for 1974, the date of the apparent 
"onset" of the veteran's sinus infections.  Moreover, as 
previously noted, the aforementioned private medical opinion 
was apparently rendered without benefit of the veteran's 
claims folder.  Under such circumstances, the Board is of the 
opinion that further development is appropriate prior to a 
final adjudication of the veteran's claim for service 
connection for chronic sinusitis.  Accordingly, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should make all reasonable 
efforts to obtain records of the 
veteran's claimed hospitalization for 
sinusitis and a central nervous infection 
during basic training, apparently from 
March to June 1974, at Willford Hall 
Medical Center, Lackland Air Force Base, 
Texas.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 1997, the date of the 
most recent treatment of record, should 
be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

3.  The veteran should then be afforded 
an additional VA ear, nose, and throat 
examination, to include all appropriate 
studies, in order to more accurately 
determine the exact nature and etiology 
of his claimed sinusitis.  This 
examination should be conducted by a 
physician who has not heretofore seen or 
examined the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examining 
otolaryngologist should specifically 
comment as to whether the veteran 
currently suffers from chronic sinusitis 
(with associated central nervous system 
infection) and, if so, whether such 
pathology as likely as not had its origin 
during the veteran's period of active 
military service.  All information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  Any opinions expressed must 
be accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.  

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of service 
connection for chronic sinusitis with 
associated central nervous system 
infection.  

Should the benefit requested on appeal not be granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

In this REMAND of the claim for further development, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is so notified 
by the RO.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

